Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 1 of 19




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-01066

FRED NEKOUEE, individually,             :
                                        :
              Plaintiff,                :
                                        :
vs.                                     :
                                        :
NATIONAL RETAIL PROPERTIES, LP, a       :
Delaware limited partnership;           :
                                        :
and                                     :
                                        :
BEST BUY CO., INC., a Minnesota         :
corporation;                            :
                                        :
              Defendants.               :
_______________________________________ /


                                         COMPLAINT
                                  (Injunctive Relief Demanded)


       PLAINTIFF, FRED NEKOUEE, individually, as a mobility impaired individual

(sometimes referred to as “Plaintiff”), hereby sues the Defendants, NATIONAL RETAIL

PROPERTIES, LP, a Delaware limited partnership; and BEST BUY CO., INC., a Minnesota

corporation (sometimes referred to as “Defendants”); for injunctive relief, and attorney’s fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. (“ADA”).

       1.     Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

       2.     Defendant NATIONAL RETAIL PROPERTIES, LP owns the property with an

address of 4040 S. College Avenue, Fort Collins, CO 80525, in Larimer County (“Property”).
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 2 of 19




        3.       Defendant BEST BUY CO., INC. operates the Best Buy store at the Property with

an address of 4040 S. College Avenue, Fort Collins, CO 80525 (“Best Buy”).

        4.       Venue is proper in the District of Colorado because venue lies in the judicial district

of the situs of the Property. The Defendants’ Property and Best Buy are located in and do business

within this judicial district.

        5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        6.      Defendants each own, lease, lease to, or operate a place of public accommodation

as defined by the ADA, 42 U.S.C. § 12181(7)(E), and the regulations implementing the ADA, 28

CFR 36.201(a) and 36.104.

        7.      The Property is a place of public accommodation.

        8.      Best Buy is a sales establishment.

        9.      Best Buy is a place of public accommodation.

        10.     Defendants are each responsible for complying with the obligations of the ADA.

        11.     Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis, weak limbs, and requires the use of a wheelchair for mobility.

        12.      Mr. Nekouee travels to the Longmont-Firestone-Boulder area every three to six

months to accompany his brother at heavy equipment auctions and to visit heavy equipment

dealerships, where he assists his brother compare prices to equipment available in other areas, or

to help his brother evaluate whether to buy or sell heavy equipment, or to vacation.

        13.      On his way to the mountains and sight-seeing, Fred Nekouee visited the Property



                                                     2
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 3 of 19




and Best Buy that form the basis of this lawsuit on October 1, 2019; February 4, 2019; May 10,

2019; and March 4, 2020; and he bought goods and sought to avail himself of the goods and

services at Property and Best Buy on such dates.

       14.       Fred Nekouee attended a heavy equipment auction in the Longmont area on

October 3, 2018; May 8, 2019; October 2, 2019; and March 4, 2020.

       15.      Fred Nekouee visited Rocky Mountain National Park on October 2, 2018.

       16.      Fred Nekouee also visited the Longmont, Colorado area from February 3-7, 2019.

       17.      Fred Nekouee plans to return to the Property to avail himself of the goods and

services offered to the public at Best Buy.

       18.      The Plaintiff has definite plans to return to the area and to the Property and Best

Buy in late September, early October 2020.

       19.      The Property and Best Buy are on the way from the heavy equipment auction and

dealerships he visits to the mountains and sight-seeing.

       20.    The Plaintiff likes the broad range of electronics and accessories for sale at Best

Buy.

       21.    The Plaintiff plans to return to Best Buy to shop.

       22.    For the reasons set forth in paragraphs 12-21 and 33, Fred Nekouee plans to return

to the Property and to Best Buy.

       23.    The Plaintiff has encountered architectural barriers at the Property and at Best Buy.

       24.    The barriers to access that the Plaintiff encountered at the Property have endangered

his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability

to access Best Buy, and have impaired his use of the restrooms in Best Buy.

       25.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not



                                                 3
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 4 of 19




nearly flat.

        26.     The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

        27.     Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

wheelchair.

        28.     On his visit to the Property, the Plaintiff encountered excessively steep slopes in its

parking lot.

        29.     In the parking lot in front of Best Buy the parking spaces for disabled patrons have

running slopes steeper than 1:48 and steeper than 3.1%.

        30.     The Plaintiff encountered and observed barriers to access in the men’s restroom in

Best Buy; and so, he also tried to use the women’s restroom in Best Buy, in which women’s

restroom he also encountered and observed barriers to access.

        31.      The Plaintiff is deterred from visiting the Property even though he enjoys its goods,

because of the difficulties he will experience there until the Property is made accessible to him in

a wheelchair.

        32.     Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendants’ non-compliance with the ADA with respect to the Property

as described but not necessarily limited to the allegations in paragraph 39 of this Complaint.

Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

in violation of the ADA by the Defendants.

        33.     Fred Nekouee desires to visit the Property not only to avail himself of the goods

and services available at the Property but to assure himself that the Property is in compliance with



                                                   4
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 5 of 19




the ADA so that he and others similarly situated will have full and equal enjoyment of Property

without fear of discrimination.

       34.      The Defendants have discriminated against the individual by denying him access

to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

       35.      The Defendants have discriminated, and are continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

$500,000 or less).

       36.       Physical conditions that exist at the Property are accurately described in each

romanette “(i)” in each lettered subparagraph of paragraph 39 below

       37.       Preliminary inspections of the Property show that violations of the ADA exist as

set forth in paragraph 39 below.

       38.       The violations of the ADA that Fred Nekouee personally encountered or observed

at the Property include, but are not limited to, those set forth in paragraph 39 below.

       39.       At the Property:

        PARKING

             a. (i) In the parking lot, there is no access aisle for the parking spaces for disabled
       patrons in front of Best Buy, shown in the photograph below. (ii) There is no access aisle

       for these accessible parking spaces, in violation of Federal Law 2010; ADAAG §§ 502.1

       and 502.3.3. (iii) Due to the lack of an access aisle, the Plaintiff had difficulty unloading

       from and loading back into his vehicle when his vehicle was parked in these spaces. (iv)

       The action required to stripe the area next to these spaces to provide an access aisle is easily


                                                  5
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 6 of 19




     accomplishable and able to be carried out without much difficulty or expense.




        b. (i) In the parking lot in front of Best Buy, the parking space for disabled patrons
     shown in the photograph below has a cross slope steeper than 1:48 and steeper than 3.1%.

     (ii) This parking space for disabled patrons has a cross slope steeper than 1:48 and steeper

     than 3.1%, in violation of Federal Law 2010; ADAAG § 502.4.              (iii) The Plaintiff

     encountered this slope while in his wheelchair, and it made his wheelchair unstable. (iv)

     The action required to reduce the slope of this parking space is easily accomplishable and

     able to be carried out without much difficulty or expense.




                                              6
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 7 of 19




        c. (i) In the parking lot in front of Best Buy, the parking space for disabled patrons
     shown in the foreground of the photograph below has a cross slope that is steeper than 1:48

     and that is steeper than 3.1%. (ii) The cross slope of this parking space for disabled

     patrons is steeper than 1:48 and is as steep as about 4%, in violation of Federal Law 2010;

     ADAAG § 502.4. (iii) While in his wheelchair, the cross slope of this parking space made

     the Plaintiff’s wheelchair unstable. (iv) The action required to reduce the cross slope of

     this parking space is easily accomplishable and able to be carried out without much

     difficulty or expense.



                                              7
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 8 of 19




        d. (i) The cross slope of the walking surface to the left of the entrance to Best Buy
     oriented as one faces such entrance, has a cross slope that is steeper than 1:48 and that is

     steeper than 3.1%. (ii) The cross slope of this walking surface is steeper than 1:48 and is

     as steep as about 6%, in violation of Federal Law 2010; ADAAG § 403.3. (iii) Due to the

     slope of this walking surface, the Plaintiff’s wheelchair slipped sideways as he was moving

     on this walking surface in his wheelchair. (iv) The action required to reduce the cross

     slope of this walking surface is easily accomplishable and able to be carried out without

     much difficulty or expense.

                                              8
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 9 of 19




        e. (i) The cross slope of the walking surface to the right of the entrance to Best Buy
     oriented as one faces such entrance, has a cross slope tht is steeper than 1:48 and that is

     steeper than 3.1%. (ii) The cross slope of this walking surface is steeper than 1:48 and is

     as steep as about 5%, in violation of Federal Law 2010; ADAAG § 403.3. (iii) Due to the

     slope of this walking surface, the Plaintiff’s wheelchair slipped sideways as he was moving

     on this walking surface in his wheelchair. (iv) The action required to reduce the cross

     slope of this walking surface is easily accomplishable and able to be carried out without

     much difficulty or expense.

        f.   (i) The running slope of the access ramp to the entrance to Best Buy is steeper than

     1:12 and is steeper than 9.4%. (ii) The running slope of this access ramp is steeper than

     1:12 and is as steep as about 12% to 13%, in violation of Federal Law 2010; ADAAG §

     405.2. (iii) Due to the running slope of this access ramp, the Plaintiff required assistance

     to safely move up and down this ramp in his wheelchair. (iv) The action required to reduce

     the running slope of this access ramp is easily accomplishable and able to be carried out

     without much difficulty or expense.

        g. (i) To the left of the entrance to Best Buy as one faces such entrance, the curb ramp
     flare is steeper than 1:10 and is steeper than 1:12. (ii) This curb ramp flare is steeper than

     1:10 and is steeper than 1:12 and is as steep as about 14%, in violation of Federal Law

     2010; ADAAG § 406.3. (iii) Due to the slope of this curb ramp flare, the Plaintiff required

     assistance while moving in his wheelchair to avoid tipping his wheelchair, and this slope

     made his wheelchair unstable. (iv) The action required to reduce the slope of this access

     ramp is easily accomplishable and able to be carried out without much difficulty or

     expense.


                                               9
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 10 of 19




         MEN’S RESTROOM IN BEST BUY

         h. (i) The force needed to open the entrance door to the men’s restroom in Best Buy
      is greater than 5 pounds. (ii) The force needed to open the entrance door to the men’s

      restroom in Best Buy is about 9 pounds and more than the maximum allowed force of 5

      pounds (22.2 N), pertaining to the continuous application of force necessary to fully open

      a door, in violation of Federal Law 2010, ADAAG § 404.2.9. (iii) Due to the force

      necessary to open this door, the Plaintiff had difficulty opening this door to enter the men’s

      restroom in Best Buy. (iv) The action required to reduce the force necessary to fully open

      this door is easily accomplishable and able to be carried out without much difficulty or

      expense.

         i. (i) The time for the door to the men’s restroom in Best Buy to close from an open
      position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The time

      for this door to close from an open position of 90 degrees to 12 degrees from the latch is

      less than 5 seconds and is only about 3 seconds, in violation of Federal Law 2010; ADAAG

      § 404.2.8.1. (iii) Due to the short closing time of this door, this door closed on the

      Plaintiff’s wheelchair before he could move through this doorway.            (iv) The action

      required to adjust the closer to this door is easily accomplishable and able to be carried out

      without much difficulty or expense.

         j. (i) In the men’s restroom in Best Buy, a door pull is not provided on both sides of
      the door near the latch to the accessible toilet compartment. (ii) A door pull is not

      provided on both sides of the door near the latch to the accessible toilet compartment, in

      violation of Federal Law 2010, ADAAG § 604.8.1.2. (iii) Due to the lack of a door pull

      on both sides of the door to the accessible toilet compartment, the Plaintiff had difficulty


                                                10
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 11 of 19




      operating the door. (iv) The action required to install a door pull on both sides of the door

      is easily accomplishable and able to be carried out without much difficulty or expense.

         k. (i) In the men’s restroom in Best Buy, the space between the bottom of the side
      wall grab bar and the top of the toilet paper dispenser below it is less than 1.5 inches. (ii)

      the space between the bottom of the side wall grab bar and the top of the toilet paper

      dispenser below it is less than 1.5 inches and is only about 1 inch, in violation of Federal

      Law 2010; ADAAG § 609.3. (iii) Due to the lack of space between this side wall grab bar

      and the toilet paper dispenser, the Plaintiff had difficulty using the side wall grab bar to

      transfer himself from his wheelchair to the toilet and back again. (iv) The action required

      to relocate or to replace the toilet paper dispenser is easily accomplishable and able to be

      carried out without much difficulty or expense.

         l.   (i) In the men’s restroom in Best Buy, the counter surface of the sinks is higher

      than 34 inches above the floor. (ii) The counter surface of these sinks is higher than 34

      inches above the finish floor and is about 36.5 inches above the finish floor, in violation of

      Federal Law 2010; ADAAG § 606.3. (iii) Due to the height of the counter surface for

      these sinks, the Plaintiff had difficulty using the sink. (iv) The action required to reduce

      the height of the counter surface of these sinks is easily accomplishable and able to be

      carried out without much difficulty or expense.

         m.     (i) In the men’s restroom in Best Buy, the space between the top surface of the

      side wall grab bar and the toilet seat cover dispenser above it is less than 12 inches. (ii)

      The space between the top surface of this side wall grab bar and the toilet seat cover

      dispenser above it is less than 12 inches and is only about 7 inches, in violation of Federal

      Law 2010; ADAAG § 609.3. (iii) Due to the lack of adequate space between this side


                                               11
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 12 of 19




      wall grab bar and the toilet seat cover dispenser, the Plaintiff had even more difficulty using

      this side wall grab bar to help transfer himself from his wheelchair to the toilet and back

      again.   (iv) The action required to relocate this toilet seat cover dispenser is easily

      accomplishable and able to be carried out without much difficulty or expense.

         n.     (i) In the men’s restroom in Best Buy, the centerline of the where the toilet paper

      is dispensed from the toilet paper dispenser is not between 7 and 9 inches from the front of

      the toilet. (ii) The centerline of where the toilet paper is dispensed from the toilet paper

      dispenser is not between a minimum of 7 inches and a maximum of 9 inches from the front

      of the toilet, in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the location

      of where toilet paper is dispensed, the Plaintiff could not reach toilet paper from this

      dispenser from a normal sitting position on the toilet. (iv) The action required to install a

      dispenser so that the centerline of where the toilet paper is dispensed is between 7 and 9

      inches from the front of the toilet is easily accomplishable and able to be carried out without

      much difficulty or expense.

         o.     (i) In the men’s restroom in Best Buy, the levers to operate both of the paper

      towel dispensers are higher than 48 inches above the floor. (ii) The levers to operate both

      of the paper towel dispensers are higher than 48 inches above the finish floor, and outside

      of the reach range of an individual in a wheelchair, in violation of Federal Law 2010,

      ADAAG § 308.2.1. (iii) Due to the height of these levers above the floor, the Plaintiff

      tried but could not operate these levers from his wheelchair to obtain a paper towel on his

      own.     (iv) The action required to relocate these paper towel dispensers is easily

      accomplishable and able to be carried out without much difficulty or expense.




                                                12
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 13 of 19




              WOMEN’S RESTROOM IN BEST BUY

         p.    (i) The force needed to open the entrance door to the women’s restroom in Best

      Buy is greater than 5 pounds. (ii) The force needed to open the entrance door to the

      women’s restroom in Best Buy is about 8 pounds and more than the maximum allowed

      force of 5 pounds (22.2 N), pertaining to the continuous application of force necessary to

      fully open a door, in violation of Federal Law 2010, ADAAG § 404.2.9. (iii) Due to the

      force necessary to open this door, the Plaintiff had difficulty opening this door to enter the

      women’s restroom in Best Buy. (iv) The action required to reduce the force necessary to

      fully open this door is easily accomplishable and able to be carried out without much

      difficulty or expense.

         q.    (i) The time for the door to the women’s restroom in Best Buy to close from an

      open position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The

      time for this door to close from an open position of 90 degrees to 12 degrees from the latch

      is less than 5 seconds and is only about 3 seconds, in violation of Federal Law 2010;

      ADAAG § 404.2.8.1. (iii) Due to the short closing time of this door, this door closed on

      the Plaintiff’s wheelchair before he could move through this doorway. (iv) The action

      required to adjust the closer to this door is easily accomplishable and able to be carried out

      without much difficulty or expense.

         r.   (i) In the women’s restroom in Best Buy, the door pull side maneuvering clearance

      in a front approach beyond the latch and parallel to the doorway is less than 18 inches. (ii)

      Due to the location of the wall-mounted paper towel dispenser, this door pull side

      maneuvering clearance in a front approach beyond the latch and parallel to the doorway is

      less than 18 inches and is only about 7 inches, in violation of Federal Law 2010; ADAAG


                                                13
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 14 of 19




      § 404.2.4. (iii) Due to this lack of pull side maneuvering clearance, the Plaintiff required

      assistance to exit this restroom in his wheelchair. (iv) The action required to relocate this

      paper towel dispenser is easily accomplishable and able to be carried out without much

      difficulty or expense.

         s.    (i) In the women’s restroom in Best Buy, a door pull is not provided on both sides

      of the door near the latch to the accessible toilet compartment. (ii) A door pull is not

      provided on both sides of the door near the latch to the accessible toilet compartment, in

      violation of Federal Law 2010, ADAAG § 604.8.1.2. (iii) Due to the lack of a door pull

      on both sides of the door to the accessible toilet compartment, the Plaintiff had difficulty

      operating the door. (iv) The action required to install a door pull on both sides of the door

      is easily accomplishable and able to be carried out without much difficulty or expense.

         t.   (i) In the women’s restroom in Best Buy, the counter surface of the sinks is higher

      than 34 inches above the floor. (ii) The counter surface of these sinks is higher than 34

      inches above the finish floor and is about 36 inches above the finish floor, in violation of

      Federal Law 2010; ADAAG § 606.3. (iii) Due to the height of the counter surface for

      these sinks, the Plaintiff had difficulty using the sink. (iv) The action required to reduce

      the height of the counter surface of these sinks is easily accomplishable and able to be

      carried out without much difficulty or expense.

         u. (i) In the women’s restroom in Best Buy, the space between the top surface of the
      side wall grab bar and the toilet seat cover dispenser above it is less than 12 inches. (ii)

      The space between the top surface of this side wall grab bar and the toilet seat cover

      dispenser above it is less than 12 inches and is only about 5 inches, in violation of Federal

      Law 2010; ADAAG § 609.3. (iii) Due to the lack of adequate space between this side


                                               14
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 15 of 19




      wall grab bar and the toilet seat cover dispenser, the Plaintiff had difficulty using this side

      wall grab bar to help transfer himself from his wheelchair to the toilet and back again. (iv)

      The action required to relocate this toilet seat cover dispenser is easily accomplishable and

      able to be carried out without much difficulty or expense.

         v.     (i) In the women’s restroom in Best Buy, the space between the top surface of the

      rear wall grab bar and the toilet seat cover dispenser above it is less than 12 inches. (ii)

      The space between the top surface of this rear wall grab bar and the toilet seat cover

      dispenser above it is less than 12 inches and is only about 6 inches, in violation of Federal

      Law 2010; ADAAG § 609.3. (iii) Due to the lack of adequate space between this rear

      wall grab bar and the toilet seat cover dispenser, the Plaintiff had difficulty using this rear

      wall grab bar to help transfer himself from his wheelchair to the toilet. (iv) The action

      required to relocate this toilet seat cover dispenser is easily accomplishable and able to be

      carried out without much difficulty or expense.

         w. (i) In the women’s restroom in Best Buy, the centerline of the where the toilet
      paper is dispensed from the toilet paper dispenser is not between 7 and 9 inches from the

      front of the toilet. (ii) The centerline of where the toilet paper is dispensed from the toilet

      paper dispenser is not between a minimum of 7 inches and a maximum of 9 inches from

      the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the

      location of where toilet paper is dispensed, the Plaintiff could not reach toilet paper from

      this dispenser from a normal sitting position on the toilet. (iv) The action required to

      install a dispenser so that the centerline of where the toilet paper is dispensed is between 7

      and 9 inches from the front of the toilet is easily accomplishable and able to be carried out

      without much difficulty or expense.


                                                15
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 16 of 19




                x.       (i) In the women’s restroom in Best Buy, the levers to operate both of the paper

          towel dispensers are higher than 48 inches above the floor. (ii) The levers to operate both

          of the paper towel dispensers are higher than 48 inches above the finish floor, and outside

          of the reach range of an individual in a wheelchair, in violation of Federal Law 2010,

          ADAAG § 308.2.1. (iii) Due to the height of these levers above the floor, the Plaintiff

          tried but could not operate these levers from his wheelchair to obtain a paper towel on his

          own.       (iv) The action required to relocate these paper towel dispensers is easily

          accomplishable and able to be carried out without much difficulty or expense.


          40.        All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

          41.        The discriminatory violations described in paragraph 39 are not an exclusive list of

the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ places of

public accommodation in order to photograph and measure areas to which barriers prevented his

access.

          42.        The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendants’ building and its facilities, and have otherwise been discriminated against and damaged

by the Defendants because of the Defendants’ ADA violations, as set forth above. The individual

Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein.

          43.        Defendants have discriminated against the individual by denying individuals access

to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

                                                      16
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 17 of 19




accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

       44.    Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

those similarly situated, by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take

such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services.

       45.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is

warranted.

       46.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       47.     Defendants are required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for its place of public accommodation

that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

an alteration to Defendants’ places of public accommodation since January 26, 1992, then the

Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities are ones which were

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR



                                                 17
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 18 of 19




36.401, then the Defendants’ facilities must be readily accessible to and useable by individuals

with disabilities as defined by the ADA.

       48.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendants.


       49.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff injunctive relief, including an order to require the Defendants to alter the Property, Best

Buy, and the parking lot, access aisles and walkways to make those facilities readily accessible

and useable to the Plaintiff and all other persons with disabilities as defined by the ADA; or by

closing the facilities until such time as the Defendants cure their violations of the ADA.


       WHEREFORE, Plaintiff respectfully requests:


               a.      The Court issue a Declaratory Judgment that determines that the Defendants

       are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

       seq.


               b.      Injunctive relief against the Defendants including an order to make all

       readily achievable alterations to the facilities; or to make such facilities readily accessible

       to and usable by individuals with disabilities to the extent required by the ADA; and to

       require the Defendants to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods, services,

       facilities, privileges, advantages or accommodations to individuals with disabilities; and to

       take such steps that may be necessary to ensure that no individual with a disability is

                                                 18
Case 1:20-cv-01066-SKC Document 1 Filed 04/15/20 USDC Colorado Page 19 of 19




       excluded, denied services, segregated or otherwise treated differently than other

       individuals because of the absence of auxiliary aids and services.


               c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

       U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


               d.      Such other relief as the Court deems just and proper, and/or is allowable

       under Title III of the Americans with Disabilities Act.




                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

Denver, Colorado as the place of trial for this action.


                                           Respectfully submitted,

                                            s/Robert J. Vincze_____
                                            Robert J. Vincze (CO #28399)
                                            Law Offices of Robert J. Vincze
                                            PO Box 792; Andover, Kansas 67002
                                            Phone: 303-204-8207
                                            Email: vinczelaw@att.net

                                            Attorney for Plaintiff Fred Nekouee




                                                 19
